DETAILED ACTION
	This is in response to the application filed on March 21st 2022.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 9/30/22 and 6/22/22 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 10,505,888. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1 from the ‘888 reference patent anticipates independent claims 1, 12, and 20 of the pending application.  The dependent claims directly correspond (e.g. claim 2 of the ‘888 patent is identical to claim 2 of the pending application).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 11 recites the limitation "the second node profile".  There is insufficient antecedent basis for this limitation in the claim.  Claim 3 introduces “a second node profile” so it is also unclear whether applicant meant for claim 11 to depend from claim 3, or perhaps claim 11 simply meant to recite “a” second node profile.  Also, claim 11 recites “the contents” in line four without antecedent basis.  Appropriate correction is required.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 3-4, 12, 14-15 and 20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Zhang et al. US 2020/0304448 A1.

Regarding claim 1, Zhang discloses:
maintaining, by one or more processors, a plurality of node profiles corresponding to a plurality of unique entities (profiles – paragraph 13, Fig. 1), each node profile including a plurality of fields, each field of the plurality of fields including one or more value data structures, each value data structure of the one or more value data structures including a value and one or more entries corresponding to respective one or more data points that include the value of the value data structure (profiles have fields with values – paragraph 13, Fig. 1);
accessing, by the one or more processors, a plurality of electronic activities transmitted or received via electronic accounts associated with one or more data source providers (receive email – Fig. 4 step 302), the one or more processors configured to update the plurality of node profiles using the plurality of electronic activities (make changes to profiles – paragraph 13);
identifying, by the one or more processors, an electronic activity of the plurality of electronic activities to process (Fig. 4 step 302);
determining, by the one or more processors, a relationship between a sender of the electronic activity and at least one recipient of the one or more recipients of the electronic activity using the node profiles of the sender and the at least one recipient included in the plurality of node profiles (detect relationship between sender and receiver – paragraphs 3, 23-26 and Fig. 4);
assigning, by the one or more processors, a tag to the electronic activity based on the relationship between the sender and the one or more recipients (tag relationship type – paragraph 25); and
processing, by the one or more processors, the electronic activity based on the assigned tag (determine importance based on relationship type – Fig. 4 and paragraphs 3 and 26).

Regarding claim 3, Zhang discloses wherein the tag assigned based on the relationship between the sender and recipient is a first tag and further comprising assigning, a second tag based on one of: information included in a first node profile of the sender or a second node profile of the recipient, or information included in a signature block of the sender or recipient (role information and thus tags can be determined from signature field  – paragraphs 24, 26; message is then processed using all detected information – “tags”, see paragraph 27).

Regarding claim 4, Zhang discloses the information included in the first node profile of the sender of the electronic activity or the second node profile of the recipient includes a value of a field corresponding to a title of the sender or the recipient (title – paragraph 24).

Regarding claim 12, it is a system claim that corresponds to the method of claim 1; Zhang discloses a system to perform the method (see Fig. 3) so it is rejected for the same reasons.

Regarding claims 14-15, they correspond to claims 3-4 respectively and therefore are rejected for the same reasons. 

Regarding claim 20, it is a non-transitory medium that corresponds to claim 1, therefore it is rejected for the same reasons.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 6-7, 9 and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang in view of Hodson et al. US 2005/0021529 A1.

Regarding claim 6, Zhang discloses determining that the sender of the electronic activity belongs to an entity corresponding to the data source provider (examiner sender – paragraph 3, Fig. 1).
Zhang does not explicitly disclose predicting by the processor, an amount of time the sender spent to draft the electronic activity based on a number of characters in the electronic activity but this is taught by Hodson as extrapolating an amount of time required to prepare an email based on the number of words (see paragraph 33).  Hodson also discloses assigning, by the processor, a second tag to the activity based on the predicted amount of time (assign indicia of activity based on measurement – see paragraph 31).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Zhang with the time estimate based on amount of word/character as taught by Hodson as well as the indicia of activity (i.e. “second tag”) for the purpose of classifying electronic activity.  Hodson teaches it is a waste of supervisor time to observe work so having a computer track time usage would provide a benefit (paragraph 6), and Zhang already contemplates considering length and word count (paragraph 26).

Regarding claim 7, Zhang discloses a relationship between the sender and recipients of the electronic activity (abstract, paragraph 3).
Zhang does not explicitly disclose an amount of time the sender spent to draft contents of the electronic activity but this is taught by Hodson as discussed above (see Hodson paragraph 33).  The motivation to combine is the same.

Regarding claim 9, Zhang discloses a language complexity algorithm (analyze length, word count, capitalized words, etc. – paragraph 26).  Zhang does not explicitly disclose an amount of time the sender spent to draft contents of the electronic activity but this is taught by Hodson as explained above.  The motivation to combine is the same.

Regarding claims 17-18, they correspond to claims 6-7 and therefore are rejected for the same reasons. 

Claims 8 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang and Hodson in view of Hendry et al. US 2016/0142275 A1.

Regarding claims 8 and 19, the combination of Zhang and Hodson does not explicitly disclose determining that the electronic activity is not to be classified as a blast activity responsive to determining that no other previous or subsequent electronic activities sent by the sender within a predetermined time window satisfy a match condition with the electronic activity.  But this is taught by Hendry as classifying electronic activity based on metrics including similar messages in a predetermined time window (Fig. 3, paragraphs 31-34 and 42).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Zhang and Hodson with the blast detection taught by Hendry for the purpose of classifying and processing electronic messages.  Hendry suggests that by classifying similar message content, spam can be detected (paragraph 13).

Claims 2, 5, 10-11, 13 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang.

Regarding claim 2, Zhang discloses identifying a data source provider of the activity (sender – Fig. 1).
Zhang does not explicitly disclose identifying a system of record of the data source provider, and selecting, by the processor, one or more candidate record objects of the system of record with which to match the electronic activity based on the tag assigned to the electronic activity.  But this is taught by applicant admitted prior art (see background section of specification – paragraph 2), which discloses that it is known for an organization to maintain a “system of record” comprising objects.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Zhang with the admitted prior art of a system of record and record objects in order to classifying/match electronic activities.  Storing communications as objects in a database is merely standard business practice.

Regarding claim 10, Zhang discloses parsing, by the one or more processors, the electronic activity (paragraph 23, Fig. 4 steps 304-308) to determine … the data source provider (sender information – Fig. 1); and
assigning, by the one or more processors, a tag indicating to match the electronic activity responsive to determining to match the electronic activity (assign tag based on determination – Fig. 4, paragraph 27).
Zhang does not explicitly disclose the record objects of a system of record but this is applicant admitted prior art as discussed above and the motivation to combine is the same as that previously given.

Regarding claim 11, Zhang discloses assigning a … score based on data included in the electronic activity (prediction based on model – Fig. 4 step 310), identifying a second electronic activity to process, the second activity determined to be linked to the first node profile and the second node profile, the second activity transmitted subsequent to the first activity (system operates on multiple emails – paragraph 22, Fig. 4); parsing by the one or more processors, the contents of the second activity (Fig. 4), and updating … responsive to the parsing (Fig. 4).
Zhang does not explicitly disclose assigning a “confidence score” or updating the confidence score but it does teach using machine learning algorithms as a model to perform classifying/prediction (paragraph 27).  It would have been obvious to one of ordinary skill in the art that the machine learning algorithms disclosed by Zhang have a confidence or accuracy associated with the model and this is improved by training the model with additional data (e.g. second electronic activity).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Zhang to include a confidence score.  This is merely the combination of a known technique according to its established function in order to yield a predictable result.

Regarding claim 13, it corresponds to claim 2 and thus is rejected for the same reasons.

Regarding claims 5 and 16, Zhang discloses determining that one or more recipients of the electronic activity correspond to the first entity (determine recipient – Fig. 1).  Zhang also discloses assigning a second tag responsive to determining that the sender or one or more recipients of the electronic activity correspond to the first entity … the second tag indicating that the electronic activity is a candidate for matching (tags and detected information is used for modeling – paragraphs 26-27).
Zhang does not explicitly disclose the system of record/first record object but this is applicant admitted prior art as discussed above with regard to claim 2.  The motivation to combine is the same.







Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Kerschhofer et al. US 2016/0226811 A1 discloses an email management method that uses a customer database (i.e. record objects / system of record), see abstract.
Baggett et al. US 2011/0191693 A1 discloses automatically tagging electronic mail/messages using machine learning (abstract).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON D RECEK whose telephone number is (571)270-1975. The examiner can normally be reached Flex M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Bates can be reached on 5712723980. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON D RECEK/Primary Examiner, Art Unit 2458                                                                                                                                                                                                        
(571) 270-1975